DETAILED ACTION

Response to Arguments
Applicant’s arguments/amendments, see pages 4-6, filed 1/11/2021, with respect to the 35 U.S.C. 103 rejection of claim 11 have been fully considered and are partially persuasive. However, the claims include new limitations which were not previously presented and require additional search time beyond that allotted in the AFCP 2.0 pilot program. Therefore, the claims are not being entered and explanation is provided below. 
Applicant argues that Ono is silent with respect to the limitation of the coefficient of variation (%) of a thickness of the tape-shaped prepreg is 2.0% or less in that Ono must have a rough surface due to heat treatment during solid phase polymerization. As such, Ono teaches away from this new limitation of claim 11.
The examiner notes that applicant’s arguments and cited literature arguing Ono must a have a rough surface fails to indicate how rough of a surface Ono must have and, therefore, Ono may have a “rough surface” which is either above or below a coefficient of variation of 2.0% as required by claim 11. In particular, Ono is silent with respect to the fiber-reinforced tape having a thickness variation or a rough surface of any kind in that the only mention of a thickness is described in paragraphs [0067] which describes a range of a thickness of the tapes, but not a variation of the thickness or a roughness that the tapes must have. As such, applicant’s arguments are unpersuasive with respect to this new limitation. 
However, as noted above, the examiner concedes in that Ono is silent with respect to this limitation of a coefficient of variation of a thickness of the tape-shaped prepreg being 2.0% or less. Again, as noted above, further search and consideration regarding this new limitation is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783